            Case 2:20-cv-00761-RAJ-MAT Document 7 Filed 07/01/20 Page 1 of 1



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6    MATTHEW JOHN HARRISON,

 7                                   Plaintiff,              Case No. C20-0761-RAJ-MAT

 8            v.
                                                             MINUTE ORDER
 9    ADAM FORTNEY, et al.,

10                                   Defendants.

11

12          The following Minute Order is made at the direction of the Court, the Hon. Mary Alice

13   Theiler, United States Magistrate Judge:

14          On May 21, 2020, the Court issued an Order to Show Cause directing a response from

15   plaintiff within thirty days. (Dkt. 5.) Shortly thereafter, plaintiff requested confirmation of his pro

16   se status to access the law library and respond to the Court’s Order. (Dkt. 6.) The Court herein

17   confirms plaintiff proceeds pro se and in forma pauperis in this matter. (See Dkt. 3.) The Court

18   also resets the deadline for responding to the Order to Show Cause to thirty (30) days from the

19   date of this Order. Failure to comply will result in a recommendation this action be dismissed.

20          DATED this 1st day of July, 2020.

21                                                    WILLIAM M. MCCOOL, Clerk

22                                                By: s/ Gary W. Burnopp
                                                         Deputy Clerk
23

     ORDER TO SHOW CAUSE
     PAGE - 1
